Citation Nr: 1713236	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for stroke.

2.  Entitlement to service connection for facial neuritis.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as a head injury.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to service connection for a digestive disability, claimed as sprue.

8.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).  

9.  Entitlement to service connection for ulnar neuropathy of the left upper extremity.

10.  Entitlement to service connection for bilateral athlete's foot.

11.  Entitlement to service connection for colon polyps.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran and his wife testified during a Board hearing in Denver, Colorado, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A stroke is not related to service.

2.  Facial neuritis is not related to service and is not related to a service-connected disability.

3.  The Veteran does not have a current seizure disability.

4.  A TBI did not occur in service.

5.  The Veteran does not have a current kidney disability.

6.  The Veteran does not have a current liver disability.

7.  The Veteran does not have a current digestive disability.

8.  The Veteran does not have a current lung disability.

9.  Ulnar neuropathy of the left upper extremity is not related to service and is not related to a service-connected disability.

10.  A foot fungus is not related to service.

11.  Colon polyps are not related to service and are not related to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for facial neuritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a TBI, claimed as a head injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for a digestive disability, claimed as sprue, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for a lung disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for ulnar neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

10.  The criteria for service connection for bilateral athlete's foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

11.  The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no competent evidence of a current disability with regards to seizures, a kidney disability, a liver disability, a digestive disability, and a lung disability.  The Board similarly finds that the evidence weighs against establishing an in-service event, injury, or disease with regards to stroke, facial neuritis, TBI, ulnar neuropathy, athlete's foot, and colon polyps.  VA therefore has no duty to provide a medical examination. 
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as nephritis, cirrhosis of the liver, and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Stroke, Facial Neuritis, Seizures, TBI

The Veteran has claims of service connection for stroke, for facial neuritis, for seizures, and for TBI, the last of which was claimed as a head injury.

Service treatment records do not reflect any symptoms of or treatment for any stroke, facial neuritis, seizures, or head injuries.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced a head injury, frequent or severe headache, dizziness or fainting spells, or periods of unconsciousness.

Private treatment records reflect that in February 1981 the Veteran's physician noted that he presented with a first-time seizure and a questionable history of trauma.  Examination was normal.  It appeared to the physician that the Veteran was obtaining secondary gain from his illness and was maximizing the extent of his debility, though he believed there was a real problem.  

At a May 1981 Social Security Administration disability evaluation, the Veteran reported very bad headaches and blackouts.  There was no diagnosis associated with these symptoms.

A June 1981 report from the Veteran's private physician notes that he was first treated in January 1979 for dizziness.  Physical examination was normal and he was given symptomatic medication.  In February 1981 he reported a seizure earlier in the year associated with dizziness and headaches.  Examination was completely negative.

In a September 1981 letter, the Veteran's private physician noted that in May 1981 the Veteran reported a number of symptoms.  It was his physician's impression that most symptoms were of a psychosomatic nature, as there was no evidence to explain his reported history of headaches and questionable seizures.

In a December 1983 letter, the Veteran's private physician noted that he had been treated several times since January 1979 for dizziness and a seizure disorder.  His diagnosis was still inconclusive.

Private treatment records reflect that in January 1993 the Veteran reported seizures.

VA treatment records reflect that in September 2001 he reported headaches and a burning sensation on the left side of his face.  In April 2002 the Veteran reported a couple of episodes of severe vertigo and lightheadedness after blowing his nose hard.  In December 2003, he was diagnosed with chronic right-sided headaches with episodes of scotoma and photopia.  His ophthalmologist stated that the headaches were most likely migraine in nature but referred for a CT scan for possible mass.  There is no record that the scan ever occurred.  

In a July 2014 statement, the Veteran reported that he suffered a TBI in service and was hospitalized in Saigon.  He stated that this injury caused a stroke.  In a June 2014 statement, he attributed his stroke to exposure to Agent Orange.

At his August 2016 hearing, the Veteran's representative stated that exposure to herbicide agents caused the Veteran to suffer a stroke in 1980 and subsequent facial paralysis.  The Veteran further stated that in service he experienced dizziness and blacking out.  He stated that he suffered two head injuries in service which knocked him unconscious, and because of this he now has constant headaches and memory problems.

VA treatment records reflect that in September 2016 he reported that he was suffering a stroke, with facial drooping, lost speech, and blurred vision.  He reported that he had suffered a stroke in 1970 and recognized the symptoms.  He was subsequently diagnosed with Bell's palsy.  An October 2016 CT scan showed chronic small vessel ischemic changes but no acute intracranial abnormality.

The Board finds that the evidence weighs against a finding that a stroke is related to service.  It is not clear that any medical professional has diagnosed a stroke as having occurred, but even if a stroke had occurred the only evidence linking a stroke to service is the Veteran's conclusory statements that his stroke was caused by exposure to Agent Orange.  Because the Veteran served in Vietnam, exposure to herbicide agents is presumed.  Nevertheless, a stroke is not a disability for which VA recognizes presumptive service connection based on exposure to herbicide agents.  The only evidence linking a stroke to exposure to herbicide agents is the Veteran's statements, and he is not competent to provide evidence requiring such medical expertise.  Furthermore, to the extent that the Veteran claims that his stroke is the result of an in-service TBI, the Board below denies service connection for TBI residuals on the grounds that the evidence weighs against such an injury having occurred in service.  For these reasons, the Board finds that the evidence weighs against a finding that a stroke is related to service, and service connection is therefore denied.

The Board further finds that he evidence weighs against a finding that facial neuritis is related to service or to a service-connected disability.  To the extent that the Veteran claims that his facial neuritis is caused by his stroke, such secondary service connection is not available as the Board herein denies service connection for a stroke.  The only other evidence of facial neuritis in the record is a September 2001 report of a burning sensation on the left side of his face.  There is no indication that this symptom is related to service.  Furthermore, presumptive service connection based on exposure to herbicide agents is only available for early-onset peripheral neuropathy that manifests to a compensable degree within one year of service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of such manifestation in the record.  For these reasons, the Board finds that the evidence weighs against a finding that facial neuritis is related to service or a service-connected disability, and service connection is therefore denied.

As to seizures, the Board finds that the evidence weighs against a finding of a current disability.  The Veteran's VA treatment records do not reflect any treatment for seizures.  Indeed, the record shows that the Veteran reported seizures in 1979, 1981, and 1993, but there is no evidence of seizures since that time.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability with regard to seizures.  Service connection must therefore be denied.

Finally, the Board finds that the evidence weighs against a finding of an in-service TBI.  While the Veteran has reported suffering head injuries in service which involved a loss of consciousness, he has been unable to specify the date, nature, or circumstances of these injuries in any detail.  His service treatment records do not reflect any treatment for such injuries.  While the Veteran and his wife have repeatedly stated that he reported these injuries upon separation, the report of history associated with his March 1969 separation examination contains no such report and in fact contains a specific denial of having ever experienced a head injury.  Furthermore, the Board is unable to determine whether the circumstances of any head injury are consistent with the nature of the Veteran's service if he is not able to provide such circumstances.  While he is service-connected for PTSD, his diagnosis is based on a reported stressor of combat experience with no specific physical trauma having been reported.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service TBI, and service connection is therefore denied.

Kidney Disease

The Veteran claims service connection for kidney disease.

Service treatment records do not reflect any symptoms of or treatment for any kidney disabilities.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced kidney stones, blood in his urine, or frequent or painful urination.

At a May 1981 Social Security Administration disability evaluation, the Veteran reported pain where his kidneys are located.  He was diagnosed with hematuria.  The Veteran annotated a copy of the report of this evaluation stating that these symptoms were due to exposure to Agent Orange.

A January 1982 letter notified the Veteran that his examination in conjunction with VA's Agent Orange registry had noted hematuria.

VA treatment records reflect that in April 2002 the Veteran reported nocturia and was prescribed medication.  In May 2002 he was diagnosed with prostatism, improved.  In December 2002 he reported that he had taken Motrin and that this had caused him kidney problems.  He reported that he had been told that he had bad kidneys.

In a June 2013 statement, the Veteran stated that his kidney disease was due to ibuprofen prescribed in service or by VA.  In a July 2014 statement, he cited medical literature that links ibuprofen to kidney disease.

VA treatment records reflect that in March 2016 the Veteran's wife reported that prescribed medication from VA caused him to develop Siamese kidneys.

At his August 2016 hearing, the Veteran reported that he has been diagnosed with nephritis.

The Board finds that the evidence weighs against a finding of a current kidney disability.  While treatment records extensively reflect the Veteran's reports of kidney disease, they do not reflect a diagnosis by a medical professional of nephritis or any other kidney disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current kidney disability, and service connection must therefore be denied.

Additionally, the Board notes that many of the Veteran's statements suggest a claim not for service connection but for compensation under 38 U.S.C.A. § 1151 for kidney disease.  Because the Board denies service connection on the basis of a lack of a current disability, any inferred claim under 38 U.S.C.A. § 1151 is likewise denied for the same reason.

Liver Disability

The Veteran claims service connection for a liver disability.

Service treatment records do not reflect any symptoms of or treatment for any liver disabilities.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced jaundice or liver trouble.

At a May 1981 Social Security Administration disability evaluation, the Veteran reported pain where his liver is located.  He was diagnosed with elevated serum glutamic oxaloacetic transaminase (SGOT).  The Veteran annotated a copy of the report of this evaluation stating that these symptoms were due to exposure to Agent Orange.

A January 1982 letter notified the Veteran that his examination in conjunction with VA's Agent Orange registry had noted mildly elevated liver function tests.

Government treatment records reflect that in March 1983 the Veteran was given a provisional diagnosis of cirrhosis of the liver at an emergency room.  His primary care physician did not approve further testing, however.

A January 1984 disability examination noted that the Veteran reported a liver condition, among other symptoms unrelated to the liver.  His skin appeared slightly jaundiced.  Abdominal palpation showed enlargement and hardening of the liver with some tenderness.  The examiner believed that the Veteran was not truthful about the results and the sensations that he felt.  Specifically, the examiner found that symptoms related to spine pain, leg pain, dizziness, and loss of balance, were the result of malingering in all tests, making the examiner question all findings.  While the examiner did feel that the Veteran showed signs of liver disease, the examiner concluded that generally the severity of the Veteran's symptoms was impossible to substantiate.

Private treatment records reflect that in January 1993 the Veteran reported a history of cirrhosis and hepatitis.  He was not undergoing treatment at that time.

In a June 2013 statement, the Veteran stated that his liver disability was due to ibuprofen prescribed in service or by VA.

At his August 2016 hearing, the Veteran's representative stated that his liver problems were the result of porphyria cutanea tarda, which is presumptively related to exposure to herbicide agents.  The Veteran further stated that in service he would wake up feverish late at night with pain in his liver.  He stated that he had been diagnosed with cirrhosis which caused jaundice.

The Board finds that the evidence weighs against a finding of a current liver disability.  While treatment records extensively reflect the Veteran's reports of liver problems, they do not reflect a diagnosis by a medical professional of current cirrhosis or any other liver disability.  Furthermore, there is no medical evidence of a current diagnosis of porphyria cutanea tarda, to the extent such a disability may cause liver problems.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current liver disability, and service connection must therefore be denied.

Digestive Disability (Sprue)

The Veteran claims service connection for a digestive disability, claimed as sprue.  Although VA has characterized the claim as both for tropical and non-tropical sprue, in a March 2013 statement the Veteran clarified that he was claiming service connection for tropical sprue and not for non-tropical sprue.

Service treatment records do not reflect any symptoms of or treatment for any digestive disabilities.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced stomach or intestinal trouble as well as frequent indigestion.

At a May 1981 Social Security Administration disability evaluation, the Veteran reported stomach cramps and constant spitting up of blood and bloody mucus.  He also reported vomiting, nausea, bad breath, and constant and chronic diarrhea.  There was no diagnosis associated with these symptoms.  The Veteran annotated a copy of the report of this evaluation stating that these symptoms were due to tropical sprue.

A June 1981 report from the Veteran's private physician notes that he was first treated in January 1979 for frequent bowel movements, bleeding bowels, nausea, vomiting, and stomach cramps for several years duration.  Physical examination was normal and he was given symptomatic medication.  In February 1981 he reported a seizure earlier in the year associated with nausea, cramps, and diarrhea.  Examination was completely negative.  His physicians noted symptoms of a severe gastrointestinal problem without actual physical findings.

In a September 1981 letter, the Veteran's private physician noted that in May 1981 the Veteran reported coughing up blood, diarrhea, weight loss, and nausea.  It was his physician's impression that most symptoms were of a psychosomatic nature, as there was no evidence to explain his reported history of hemoptysis.  

In a second September 1981 letter, another of the Veteran's private physicians noted that he had been treated since January 1979 for chronic diarrhea, stomach cramps and nausea, and headaches and weakness.  After reviewing an extensive work-up with not specific organic causes, the physician concluded that it was probably chronic gastroenteritis, possibly tropical sprue due to onset after returning from Vietnam.  The physician also noted that some symptoms may fit the general complaints heard from veterans exposed to Agent Orange.  The physician noted current diagnoses of severe emotional depressive reaction and chronic diarrhea since Vietnam.

A February 1982 decision by an administrative law judge for the Social Security Administration noted that medical evidence demonstrated that the Veteran had been suffering from possible tropical sprue or exposure to Agent Orange and severe psychiatric symptomatology.  The grant of benefits was based on a finding that either the Veteran's psychiatric status was due to his physical status or his physical symptoms were due to his psychiatric status.

In a December 1983 letter, the Veteran's private physician noted that he had been treated several times since January 1979 for persistent diarrhea and vomiting.  His diagnosis was still inconclusive.

A January 1984 disability examination noted that the Veteran reported diarrhea, among other non-digestive symptoms.  The examiner believed that the Veteran was not truthful about the results and the sensations that he felt.  Specifically, the examiner found that symptoms related to spine pain, leg pain, dizziness, and loss of balance, were the result of malingering in all tests, making the examiner question all findings.  The examiner concluded that severity of the Veteran's symptoms was impossible to substantiate.

Private treatment records reflect that in January 1993 the Veteran reported diarrhea and a history of tropical sprue.  

VA treatment records reflect that in September 2001 the Veteran reported nausea, vomiting, diarrhea, and colon cramps.  In April 2002 the Veteran's wife reported that he had been diagnosed with tropical sprue in 1976 by a private physician.  In May 2002 he declined an endoscopy to determine diagnosis.

In a July 2014 statement the Veteran reported that his sprue causes diarrhea and cramps.

At his August 2016 hearing, the Veteran's representative stated that the Veteran suffers from irritable bowel syndrome (IBS).  The Veteran further stated that he had bowel issues either after Vietnam or about 3-4 months after he got to Vietnam.  He stated that he still experiences diarrhea.

The Board finds that the evidence weighs against a finding of a current digestive disability.  While treatment records extensively reflect the Veteran's reports of having been diagnosed with tropical sprue, they do not reflect a diagnosis by a medical professional of tropical sprue, IBS, or any other digestive disability.  Indeed, in May 2002 he declined an endoscopy which was prescribed to confirm his reports of sprue, and the record does not show any treatment for digestive problems since that time.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current digestive disability, and service connection must therefore be denied.

COPD

The Veteran claims service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

Service treatment records do not reflect any symptoms of or treatment for any respiratory disabilities.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced asthma, shortness of breath, pain or pressure in chest, or chronic cough.

Private treatment records reflect that in November 1993 the Veteran reported left substernal chest pain with associated shortness of breath.  His treating physician opined that these were most likely anxiety-related symptoms.  

VA treatment records reflect that in September 2001 the Veteran underwent chest x-rays after reporting left lung pain.  The etiology of the pain was not evident from the x-rays.  He was diagnosed with acute viral bronchitis.  In April 2002 he reported breathing problems that come and go.  A CT scan of the chest was normal.  In July 2003, the Veteran and his wife reported their belief that the problem was with the axilla, however a thoracic CT scan was also normal.

At his August 2016 hearing, the Veteran's representative stated that his COPD was the result of porphyria cutanea tarda, which is presumptively related to exposure to herbicide agents.  The Veteran also stated that in service his was short of breath regularly.

The Board finds that the evidence weighs against a finding of a current lung disability.  Treatment records do not reflect a diagnosis by a medical professional of COPD or any other lung disability.  There is no indication in treatment records that the Veteran has had any respiratory problems since 2003.  Furthermore, there is no medical evidence of a current diagnosis of porphyria cutanea tarda, to the extent such a disability may cause respiratory problems.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current lung disability, and service connection must therefore be denied.

Ulnar Neuropathy

The Veteran claims service connection for ulnar neuropathy of the left upper extremity, specifically in his hand.

Service treatment records do not reflect any symptoms of or treatment for any neuropathy disabilities.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced neuritis or paralysis.

At a May 1981 Social Security Administration disability evaluation, the Veteran reported tingling and aching in his hands.  There was no diagnosis associated with these symptoms.  The Veteran annotated a copy of the report of this evaluation stating that these symptoms were due to peripheral neuritis.

VA treatment records reflect that in April 2002 the Veteran reported numbness in his left arm which he associated with surgery he had to remove a tumor.  In June 2009, he reported left forearm pain that began three and a half weeks prior.  Pain was described as burning, sharp, unbearable and radiating.  He reported that the pain caused some fingers to become numb.  He was diagnosed with left ulnar nerve entrapment and carpal tunnel syndrome.  His treating physician requested a nerve conduction study but it was denied due to cost.

In a May 2013 statement, the Veteran's wife stated that his hand condition is related to his service-connected back condition.

The Board further finds that he evidence weighs against a finding that ulnar neuropathy of the left upper extremity is related to service or to a service-connected disability.  The Veteran's wife has suggested that his ulnar neuropathy is related to his service-connected lumbar spine disability, but he is not service-connected for a cervical spine disability, which would be related radiculopathy of the upper extremity.  There is no other theory of relationship to service beyond neuropathy caused by exposure to herbicide agents.  Presumptive service connection based on exposure to herbicide agents, however, is only available for early-onset peripheral neuropathy that manifests to a compensable degree within one year of service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of such manifestation in the record.  For these reasons, the Board finds that the evidence weighs against a finding that ulnar neuropathy is related to service or to a service-connected disability, and service connection is therefore denied.

Athlete's Foot

The Veteran claims service connection for bilateral athlete's foot.

Service treatment records do not reflect any symptoms of or treatment for athlete's foot or a foot fungus.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced foot trouble.

VA treatment records reflect that in July 2003 the Veteran reported a fungal infection in his toenails causing them to turn black.  He stated he had had this problem since Vietnam.  He was diagnosed with onychomycosis.  In March 2004 his podiatrist diagnosed onychomycosis and crytosis.  

In a May 2013 statement the Veteran's wife stated that his athlete's foot was a mild form of jungle rot caused by the Veteran's flooded boots in Vietnam.  In a July 2014 statement, the Veteran reported suffering from a foot fungus in service causing tingling, numbness, and severe itching.  He stated that he has suffered similar symptoms since with layers of skin peeling off. 

VA treatment records reflect further treatment of his toenail fungus in July 2016 and October 2016.

The Board finds that the evidence weighs against a finding that a foot fungus is related to service.  Service treatment records do not reflect any symptoms of or treatment for a foot fungus.  While the Veteran and his wife have repeatedly stated that he reported his disabilities upon separation, the report of history associated with his March 1969 separation examination contains no such report and in fact contains a specific denial of having ever experienced foot trouble.  Furthermore, despite voluminous medical records indicating treatment and examination in the interim, there is no indication that the Veteran ever sought treatment for any foot fungus prior to July 2003.  For these reasons, the Board finds that the evidence weighs against a finding that a bilateral foot fungus is related to service, and service connection is therefore denied.


Colon Polyps

The Veteran claims service connection for colon polyps.

Service treatment records do not reflect any symptoms of or treatment for colon polyps.  No such abnormalities were noted at his August 1968 door gunner examination or his March 1969 separation examination, and in the accompanying reports of medical history the Veteran explicitly denied having ever experienced intestinal trouble.

VA treatment records reflect that in April 2002 the Veteran reported a history of colon polyps.

In a June 2013 statement, the Veteran stated that his colon polyps were due to his tropical sprue.  In a July 2014 statement, he stated that the polyps were either caused or aggravated by sprue.

The Board finds that the evidence weighs against a finding that colon polyps are related to service or to a service-connected disability.  There is no indication that colon polyps arose in service.  The only theory of service connection articulated by the Veteran is that his colon polyps were caused by his sprue.  As the Board herein denies service connection for a digestive disability claimed as sprue, secondary service connection is therefore not available to the Veteran.  For these reasons, the Board finds that the evidence weighs against a finding that colon polyps are related to service or to a service-connected disability, and service connection is therefore denied.


[CONTINUED ON NEXT PAGE]







ORDER

Service connection for stroke is denied.

Service connection for facial neuritis is denied.

Service connection for seizures is denied.

Service connection for a TBI, claimed as a head injury, is denied.

Service connection for kidney disease is denied.

Service connection for a liver disability is denied.

Service connection for a digestive disability, claimed as sprue, is denied.

Service connection for a lung disability, to include COPD, is denied.

Service connection for ulnar neuropathy of the left upper extremity is denied.

Service connection for bilateral athlete's foot is denied.

Service connection for colon polyps is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


